DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 9-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Steketee et al. ("Investigating the mode of action of AN5568, a novel therapeutic against African trypanosomiasis," PhD dissertation, March 2016) discloses a method of identifying a protein capable of binding a ligand (see 3.10 Using DARTS (Drug affinity responsive target stability) to probe the putative mode of action of AN5568, p. 106), the method comprising: (a) contacting the ligand with two or more samples comprising a plurality of proteins in a solution (DARTS experiment was run using final concentrations of both 1 mM and 10 mM AN5568: p. 106, para. 3-4); (b) differentiating the proteins bound to the ligand ("bound proteins") from the proteins that are not bound to the ligand ("unbound proteins") in each sample (Coomassie stain showed a band of increased intensity in the 1 mM An5568 sample (fig. 3-28): p. 106, para. 4); (c) denaturing and digesting the bound proteins to form a plurality of peptides in each sample (protein lysates were extracted using trypanosome lysis buffer… Samples were incubated for 1 hour and pronase concentrations were added: p. 106, para. 4); (d) quantifying a plurality of molecular features contained in the plurality of peptides in each sample, wherein the molecular features are defined as having a mass to charge ratio, retention time, and peak intensity as measured by mass spectrometry (band from Coomassie stain and corresponding band in DMSO control extracted from the gel and gel extraction and mass spectrometry were carried out: p. 107, para. 1); (e) ranking the molecular features that exhibit a statistically significant difference in quantity between the samples contacted with the ligand and a sample that is not contacted with the ligand ("statistically significant molecular feature") (see Table 3-3 on p. 108: Several peptides were identified); (f) identifying one or more amino acid sequences of the statistically significant molecular features that are highly ranked (there were several uniquely mapped peptides that were not seen in the control sample (MCM5, primase 2): p. 109, para. 1; manual filtering of the data and analysis using cummerbund package for R: p. 147, para. 2); and (g) identifying a protein that comprises the amino acid sequences of step (f) (see Table 3-3 on p. 108).
However, Steketee is silent on a method comprising wherein step (b) comprises titrating each sample with a solvent, solution, surfactant, detergent, or any combination thereof to alter the solubility of the bound protein in the sample contacted with the ligand, relative to the solubility of that same protein in a sample not contacted with the ligand. 
The disclosure of Steketee was modified in the previous non-final office action by Hsieh et al. (US Patent No. 5,462,863, Iss. 31 October 1995). Hsieh discloses the analogous art of differentiating (precipitating) proteins (hepatitis B surface antigen protein) (abstract). Hsieh teaches that water-miscible solvents such as ethanol, methanol, isopropanol, or acetone can be used to alter the solubility of proteins to precipitate proteins by lowering the dielectric constant of the medium due to the increase of intermolecular electrostatic interactions (col. 7, ln. 2-6).
However, this prior art neither teaches nor fairly suggests a method wherein step (b) comprises titrating each sample with a solvent, solution, surfactant, detergent, or any combination thereof to solubilize or maintain the solubility of the bound proteins while the unbound proteins remain non-solubilized or precipitate out of solution, thereby differentiating the bound proteins from the unbound proteins. 
Additionally, the deficiencies of Steketee cannot be overcome by the teachings of Hsieh because Hsieh is silent on selectively precipitating proteins but rather teaches precipitating all proteins in a solution (Hsieh, col. 7, ln. 2-6). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797